                                                                                                             JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-8989 PA (SKx)                                           Date    October 23, 2018
 Title             Guadalupe Olay v. David Stevens et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                              Not Reported                         N/A
                 Deputy Clerk                               Court Reporter                     Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                 None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Stifel, Nicolaus & Co., Inc.
(“Removing Defendant”). In its Notice of Removal, Removing Defendant asserts that this Court has
jurisdiction over the action brought against it and co-defendants David Stevens and A.G. Edwards by
plaintiff Guadalupe Olay (“Plaintiff”) based on the Court’s diversity jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in state court may be
removed to federal court if the federal court would have had original jurisdiction over the suit. 28
U.S.C. § 1441(a). A removed action must be remanded to state court if the federal court lacks subject
matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party
seeking removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize,
Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566
(9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Removing Defendant must prove that
there is complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001). “A person residing in a given state is not necessarily domiciled there, and thus is not
necessarily a citizen of that state.” Id. For the purposes of diversity jurisdiction, a corporation is a
citizen of any state where it is incorporated and of the state where it has its principal place of business.
28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990).




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
                                                                                                        JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-8989 PA (SKx)                                          Date    October 23, 2018
 Title          Guadalupe Olay v. David Stevens et al.

        In support of its allegations that the Court possesses diversity jurisdiction, the Notice of Removal
alleges: “Stifel is informed and believes that at the time of the filing of the Complaint and this Notice of
Removal, Plaintiff was and is domiciled in Mexico.” (Notice of Removal ¶ 14.) Removing Defendant
also alleges on information and belief that co-defendant David Stevens is domiciled in California and
co-defendant A.G. Edwards “is no longer incorporated or doing business as it was acquired in 2008.”
(Id. ¶¶ 16–17.) The Notice of Removal’s allegations, alleged on information and belief, are insufficient
to establish the citizenship of Plaintiff, Mr. Stevens, or A.G. Edwards for purposes of the Court’s
diversity jurisdiction. “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction
should be able to allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at
857; Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition [for
removal] alleging diversity of citizenship upon information and belief is insufficient.”). As a result,
Removing Defendant’s allegations are insufficient to invoke this Court’s diversity jurisdiction.
Accordingly, this Court remands this action to Ventura County Superior Court, Case No.
56-02018-00509166-CU-VTA, for lack of federal subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 2 of 2
